Case 1:19-cv-03377-LAP Document 301-10 Filed 05/04/21 Page 1 of 2




                 Exhibit J
      Case 1:19-cv-03377-LAP Document 301-10 Filed 05/04/21 Page 2 of 2
 International




eon
                                                  March 9, 2019

To Whom It       May Concern:
In 2015, Professor Alan Dershowitz retained Freeh Group International Solutions, LLC (“FGIS”) to
conduct an independent investigation into allegations of sexual misconduct that had been made against
him by Ms. Virginia Roberts. Ms. Roberts also made allegations against others, including former
President William Clinton.

During the course of our investigation, personnel from FGIS, including a former senior prosecutor and
investigator from the U.S. Department of Justice with more than a half century of collective experience
conducting criminal investigations, carefully examined thousands of pages of documentary evidence,
much of which Professor Dershowitz supplied to us; sought to reconstruct events in New York City,
Palm Beach, Little St. James Island, a ranch in New Mexico, and on a private aircraft; and, identified
and interviewed many witnesses who were able to provide relevant details regarding Ms. Roberts’
allegations. In our opinion, the totality of the evidence found during the investigation refutes the
allegations made against Professor Dershowitz.
In addition, FGIS made a Freedom of Information Act (“FOIA”) request to the U.S. Secret Service
(“USSS”) for “any and all sift logs, travel records, itineraries, reports and other records for USSS
personnel traveling with former President William Clinton to Little St. James Island.”        This   was   done
in   an   effort to determine whether former President Clinton had been there   as   Ms. Roberts   alleged.
On January 16, 2016, the official in charge of the USSS’s FOIA/PA Office replied by letter that the
“USSS has conducted a reasonable search for responsive records” and “from a review of USSS main
indices, that there are no records   pertaining
                                             to your request that are referenced in these indices.” Thus,
the conclusion that can be drawn that, contrary to Ms. Roberts’ allegation, former President Clinton
did not in fact travel to, nor was he present on, Little St. James Island between January 1, 2001 and
January            The FOIA results not only directly impeach Ms. Roberts’ specific allegations        against
Professor Dershowitz, but in our opinion completely undermine her credibility. Together with our
other factual findings and conclusions, it is our opinion that all of these allegations against him were
made without any basis.

At the conclusion of our     investigation,
                                      which was conducted under the       supervision
                                                                            of FGIS Chairman
Louis J. Freeh, FGIS concluded that we “found no evidence to support the accusations of sexual
misconduct against Professor Dershowitz. In fact, in several instances, the evidence directly
contradicted the accusations made against him.”

We stand      by our investigation and that conclusion.
Very truly yours,


Ppa] Gebers
 ames      R. Bucknam
President and Chief Executive Officer




                                                                                                           DERSH050964
